 

Exhibit 10.7

 

INDEMNIFICATION AGREEMENT

 

This Indemnification Agreement, dated as of April 3, 2012, is made by and
between VirtualScopics, Inc., a Delaware corporation (the “Corporation”) and
David Rubin (the “Indemnitee”).

 

RECITALS

 

A.        The Corporation recognizes that competent and experienced persons are
increasingly reluctant to serve or to continue to serve as directors or officers
of corporations unless they are protected by comprehensive liability insurance
or indemnification, or both, due to increased exposure to litigation costs and
risks resulting from their service to such corporations, and due to the fact
that the exposure frequently bears no reasonable relationship to the
compensation of such directors and officers;

 

B.        The statutes and judicial decisions regarding the duties of directors
and officers are often difficult to apply, ambiguous, or conflicting, and
therefore fail to provide such directors and officers with adequate, reliable
knowledge of legal risks to which they are exposed or information regarding the
proper course of action to take;

 

C.        The Corporation and Indemnitee recognize that plaintiffs often seek
damages in such large amounts and the costs of litigation may be so enormous
(whether or not the case is meritorious), that the defense and/or settlement of
such litigation is often beyond the personal resources of directors and
officers;

 

D.        The Corporation believes that it is unfair for its directors and
officers to assume the risk of huge judgments and other expenses which may occur
in cases in which the director or officer received no personal profit and in
cases where the director or officer was not culpable;

 

E.        The Corporation, after reasonable investigation, has determined that
the liability insurance coverage presently available to the Corporation may be
inadequate in certain circumstances to cover all possible exposure for which
Indemnitee should be protected. The Corporation believes that the interests of
the Corporation and its stockholders would best be served by a combination of
such insurance and the indemnification by the Corporation of the directors and
officers of the Corporation;

 

F.        The Corporation’s Bylaws require the Corporation to indemnify its
directors and officers to the fullest extent permitted by the Delaware General
Corporation Law (the “DGCL”). The Bylaws expressly provide that the
indemnification provisions set forth therein are not exclusive, and contemplate
that contracts may be entered into between the Corporation and its directors and
officers with respect to indemnification;

 

G.        Section 145 of the DGCL (“Section 145”), under which the Corporation
is organized, empowers the Corporation to indemnify its officers, directors,
employees and agents by agreement and to indemnify persons who serve, at the
request of the Corporation, as the directors, officers, employees or agents of
other corporations or enterprises, and expressly provides that the
indemnification provided by Section 145 is not exclusive;

 

1

 

 

H.        Section 102(b)(7) of the DGCL allows a corporation to include in its
certificate of incorporation a provision limiting or eliminating the personal
liability of a director for monetary damages in respect of claims by
shareholders and corporations for breach of certain fiduciary duties, and the
Corporation has so provided in its Certificate of Incorporation that each
Director shall be exculpated from such liability to the maximum extent permitted
by law;

 

I.        The Board of Directors of the Corporation (the “Board of Directors”)
has determined that contractual indemnification as set forth herein is not only
reasonable and prudent but also promotes the best interests of the Corporation
and its stockholders;

 

J.        The Corporation desires and has requested Indemnitee to serve or
continue to serve as a director or officer of the Corporation free from undue
concern for unwarranted claims for damages arising out of or related to such
services to the Corporation;

 

K.        Indemnitee is willing to serve, continue to serve or to provide
additional service for or on behalf of the Corporation on the condition that he
is furnished the indemnity provided for herein; and

 

L.        Indemnitee has certain rights to indemnification and/or insurance
provided by Merck Global Health Innovation Fund, LLC and/or certain of its
affiliates which Indemnitee and Merck Global Health Innovation Fund, LLC and
such affiliates intend to be secondary to the primary obligation of the
Corporation to indemnify Indemnitee as provided herein, with the Corporation’s
acknowledgment and agreement to the foregoing being a material condition to
Indemnitee’s willingness to serve on the Board of Directors.

 

AGREEMENT

 

NOW, THEREFORE, in consideration of the mutual covenants and agreements set
forth below, and other good and valuable consideration, the receipt and adequacy
of which are hereby acknowledged, the parties hereto, intending to be legally
bound, hereby agree as follows:

 

Section 1.  Generally.

 

To the fullest extent permitted by the laws of the State of Delaware:

 

(a) The Corporation shall indemnify Indemnitee if Indemnitee was or is a party
or is threatened to be made a party to any threatened, pending or completed
action, suit or proceeding, whether civil, criminal, administrative or
investigative, by reason of the fact that Indemnitee is or was or has agreed to
serve at the request of the Corporation as a director, officer, employee or
agent of the Corporation, or while serving as a director or officer of the
Corporation, is or was serving or has agreed to serve at the request of the
Corporation as a director, officer, employee or agent (which, for purposes
hereof, shall include a trustee, partner or manager or similar capacity) of
another corporation, partnership, joint venture, trust, employee benefit plan or
other enterprise, or by reason of any action alleged to have been taken or
omitted in such capacity. For the avoidance of doubt, the foregoing
indemnification obligation includes, without limitation, claims for monetary
damages against Indemnitee in respect of an alleged breach of fiduciary duties,
to the fullest extent permitted under Section 102(b)(7) of the DGCL as in
existence on the date hereof.

 

2

 

 

(b) The indemnification provided by this Section 1 shall be from and against
expenses (including attorneys’ fees), judgments, fines and amounts paid in
settlement actually and reasonably incurred by Indemnitee or on Indemnitee’s
behalf in connection with such action, suit or proceeding and any appeal
therefrom, but shall only be provided if Indemnitee acted in good faith and in a
manner Indemnitee reasonably believed to be in or not opposed to the best
interests of the Corporation, and, with respect to any criminal action, suit or
proceeding, had no reasonable cause to believe Indemnitee’s conduct was
unlawful.

 

(c) Notwithstanding the foregoing provisions of this Section 1, in the case of
any threatened, pending or completed action or suit by or in the right of the
Corporation to procure a judgment in its favor by reason of the fact that
Indemnitee is or was a director, officer, employee or agent of the Corporation,
or while serving as a director or officer of the Corporation, is or was serving
or has agreed to serve at the request of the Corporation as a director, officer,
employee or agent of another corporation, partnership, joint venture, trust,
employee benefit plan or other enterprise, no indemnification shall be made in
respect of any claim, issue or matter as to which Indemnitee shall have been
adjudged to be liable to the Corporation unless, and only to the extent that,
the Delaware Court of Chancery or the court in which such action or suit was
brought shall determine upon application that, despite the adjudication of
liability but in view of all the circumstances of the case, Indemnitee is fairly
and reasonably entitled to indemnity for such expenses which the Delaware Court
of Chancery or such other court shall deem proper.

 

(d) The termination of any action, suit or proceeding by judgment, order,
settlement, conviction, or upon a plea of nolo contendere or its equivalent,
shall not, of itself, create a presumption that Indemnitee did not act in good
faith and in a manner which Indemnitee reasonably believed to be in or not
opposed to the best interests of the Corporation, and, with respect to any
criminal action or proceeding, had reasonable cause to believe that Indemnitee’s
conduct was unlawful.

 

Section 2. Successful Defense; Partial Indemnification. To the extent that
Indemnitee has been successful on the merits or otherwise in defense of any
action, suit or proceeding referred to in Section 1 hereof or in defense of any
claim, issue or matter therein, Indemnitee shall be indemnified against expenses
(including attorneys’ fees) actually and reasonably incurred in connection
therewith. For purposes of this Agreement and without limiting the foregoing, if
any action, suit or proceeding is disposed of, on the merits or otherwise
(including a disposition without prejudice), without (i) the disposition being
adverse to Indemnitee, (ii) an adjudication that Indemnitee was liable to the
Corporation, (iii) a plea of guilty or nolo contendere by Indemnitee, (iv) an
adjudication that Indemnitee did not act in good faith and in a manner
Indemnitee reasonably believed to be in or not opposed to the best interests of
the Corporation, and (v) with respect to any criminal proceeding, an
adjudication that Indemnitee had reasonable cause to believe Indemnitee’s
conduct was unlawful, Indemnitee shall be considered for the purposes hereof to
have been wholly successful with respect thereto.

 

If Indemnitee is entitled under any provision of this Agreement to
indemnification by the Corporation for some or a portion of the expenses
(including attorneys’ fees), judgments, fines or amounts paid in settlement
actually and reasonably incurred by Indemnitee or on Indemnitee’s behalf in
connection with any action, suit, proceeding or investigation, or in defense of
any claim, issue or matter therein, and any appeal therefrom but not, however,
for the total amount thereof, the Corporation shall nevertheless indemnify
Indemnitee for the portion of such expenses (including attorneys’ fees),
judgments, fines or amounts paid in settlement to which Indemnitee is entitled.

 

3

 

 

Section 3. Determination That Indemnification Is Proper. Any indemnification
hereunder shall (unless otherwise ordered by a court) be made by the Corporation
unless a determination is made that indemnification of such person is not proper
in the circumstances because he or she has not met the applicable standard of
conduct set forth in Section 1(b) hereof. Any such determination shall be made
(i) by a majority vote of the directors who are not parties to the action, suit
or proceeding in question (“disinterested directors”), even if less than a
quorum, (ii) by a majority vote of a committee of disinterested directors
designated by majority vote of disinterested directors, even if less than a
quorum, (iii) by a majority vote of a quorum of the outstanding shares of stock
of all classes entitled to vote on the matter, voting as a single class, which
quorum shall consist of stockholders who are not at that time parties to the
action, suit or proceeding in question, (iv) by independent legal counsel, or
(v) by a court of competent jurisdiction.

 

Section 4. Advance Payment of Expenses; Notification and Defense of Claim.

 

(a) Expenses (including attorneys’ fees) incurred by Indemnitee in defending a
threatened or pending civil, criminal, administrative or investigative action,
suit or proceeding, or in connection with an enforcement action pursuant to
Section 5(b), shall be paid by the Corporation in advance of the final
disposition of such action, suit or proceeding within thirty (30) days after
receipt by the Corporation of (i) a statement or statements from Indemnitee
requesting such advance or advances from time to time, and (ii) an undertaking
by or on behalf of Indemnitee to repay such amount or amounts, only if, and to
the extent that, it shall ultimately be determined that Indemnitee is not
entitled to be indemnified by the Corporation as authorized by this Agreement or
otherwise. Such undertaking shall be accepted without reference to the financial
ability of Indemnitee to make such repayment. Advances shall be unsecured and
interest-free.

 

(b) Promptly after receipt by Indemnitee of notice of the commencement of any
action, suit or proceeding, Indemnitee shall, if a claim thereof is to be made
against the Corporation hereunder, notify the Corporation of the commencement
thereof. The failure to promptly notify the Corporation of the commencement of
the action, suit or proceeding, or Indemnitee’s request for indemnification,
will not relieve the Corporation from any liability that it may have to
Indemnitee hereunder, except to the extent the Corporation is prejudiced in its
defense of such action, suit or proceeding as a result of such failure.

 

(c) In the event the Corporation shall be obligated to pay the expenses of
Indemnitee with respect to an action, suit or proceeding, as provided in this
Agreement, the Corporation, if appropriate, shall be entitled to assume the
defense of such action, suit or proceeding, with counsel reasonably acceptable
to Indemnitee, upon the delivery to Indemnitee of written notice of its election
to do so. After delivery of such notice, approval of such counsel by Indemnitee
and the retention of such counsel by the Corporation, the Corporation will not
be liable to Indemnitee under this Agreement for any fees of counsel
subsequently incurred by Indemnitee with respect to the same action, suit or
proceeding, provided that (1) Indemnitee shall have the right to employ
Indemnitee’s own counsel in such action, suit or proceeding at Indemnitee’s
expense and (2) if (i) the employment of counsel by Indemnitee has been
previously authorized in writing by the Corporation, (ii) counsel to the
Corporation or Indemnitee shall have reasonably concluded that there may be a
conflict of interest or position, or reasonably believes that a conflict is
likely to arise, on any significant issue between the Corporation and Indemnitee
in the conduct of any such defense or (iii) the Corporation shall not, in fact,
have employed counsel to assume the defense of such action, suit or proceeding,
then the fees and expenses of Indemnitee’s counsel shall be at the expense of
the Corporation, except as otherwise expressly provided by this Agreement. The
Corporation shall not be entitled, without the consent of Indemnitee, to assume
the defense of any claim brought by or in the right of the Corporation or as to
which counsel for the Corporation or Indemnitee shall have reasonably made the
conclusion provided for in clause (ii) above.

 

4

 

 

(d) Notwithstanding any other provision of this Agreement to the contrary, to
the extent that Indemnitee is, by reason of Indemnitee’s corporate status with
respect to the Corporation or any corporation, partnership, joint venture,
trust, employee benefit plan or other enterprise which Indemnitee is or was
serving or has agreed to serve at the request of the Corporation, a witness or
otherwise participates in any action, suit or proceeding at a time when
Indemnitee is not a party in the action, suit or proceeding, the Corporation
shall indemnify Indemnitee against all expenses (including attorneys’ fees)
actually and reasonably incurred by Indemnitee or on Indemnitee’s behalf in
connection therewith.

 

Section 5. Procedure for Indemnification.

 

(a) To obtain indemnification, Indemnitee shall promptly submit to the
Corporation a written request, including therein or therewith such documentation
and information as is reasonably available to Indemnitee and is reasonably
necessary to determine whether and to what extent Indemnitee is entitled to
indemnification. The Corporation shall, promptly upon receipt of such a request
for indemnification, advise the Board of Directors in writing that Indemnitee
has requested indemnification.

 

(b) The Corporation’s determination whether to grant Indemnitee’s
indemnification request shall be made promptly, and in any event within 60 days
following receipt of a request for indemnification pursuant to Section 5(a). The
right to indemnification as granted by Section 1 of this Agreement shall be
enforceable by Indemnitee in any court of competent jurisdiction if the
Corporation denies such request, in whole or in part, or fails to respond within
such 60-day period. It shall be a defense to any such action (other than an
action brought to enforce a claim for the advance of costs, charges and expenses
under Section 4 hereof where the required undertaking, if any, has been received
by the Corporation) that Indemnitee has not met the standard of conduct set
forth in Section 1 hereof, but the burden of proving such defense by clear and
convincing evidence shall be on the Corporation. Neither the failure of the
Corporation (including its Board of Directors or one of its committees, its
independent legal counsel, and its stockholders) to have made a determination
prior to the commencement of such action that indemnification of Indemnitee is
proper in the circumstances because Indemnitee has met the applicable standard
of conduct set forth in Section 1 hereof, nor the fact that there has been an
actual determination by the Corporation (including its Board of Directors or one
of its committees, its independent legal counsel, and its stockholders) that
Indemnitee has not met such applicable standard of conduct, shall be a defense
to the action or create a presumption that Indemnitee has or has not met the
applicable standard of conduct. The Indemnitee’s expenses (including attorneys’
fees) incurred in connection with successfully establishing Indemnitee’s right
to indemnification, in whole or in part, in any such proceeding or otherwise
shall also be indemnified by the Corporation.

 

(c) The Indemnitee shall be presumed to be entitled to indemnification under
this Agreement upon submission of a request for indemnification pursuant to this
Section 5, and the Corporation shall have the burden of proof in overcoming that
presumption in reaching a determination contrary to that presumption. Such
presumption shall be used as a basis for a determination of entitlement to
indemnification unless the Corporation overcomes such presumption by clear and
convincing evidence.

 

5

 

 

Section 6. Insurance and Subrogation.

 

(a) The Corporation may purchase and maintain insurance on behalf of Indemnitee
who is or was or has agreed to serve at the request of the Corporation as a
director or officer of the Corporation, or is or was serving at the request of
the Corporation as a director, officer, employee or agent of another
corporation, partnership, joint venture, trust, employee benefit plan or other
enterprise against any liability asserted against, and incurred by, Indemnitee
or on Indemnitee’s behalf in any such capacity, or arising out of Indemnitee’s
status as such, whether or not the Corporation would have the power to indemnify
Indemnitee against such liability under the provisions of this Agreement. To the
extent that the Corporation maintains an insurance policy or policies providing
liability insurance for directors, officers, employees, or agents or fiduciaries
of the Corporation or of any other corporation, partnership, joint venture,
trust, employee benefit plan or other enterprise that such person serves at the
request of the Corporation, Indemnitee shall be covered by such policy or
policies in accordance with its or their terms to the maximum extent of the
coverage available for any director, officer, employee, agent or fiduciary under
such policy or policies. If the Corporation has such insurance in effect at the
time the Corporation receives from Indemnitee any notice of the commencement of
a proceeding, the Corporation shall give prompt notice of the commencement of
such proceeding to the insurers in accordance with the procedures set forth in
the policy. The Corporation shall thereafter take all necessary or desirable
action to cause such insurers to pay, on behalf of the Indemnitee, all amounts
payable as a result of such proceeding in accordance with the terms of such
policy.

 

(b) Except as provided in Section 6(d) below, in the event of any payment by the
Corporation under this Agreement, the Corporation shall be subrogated to the
extent of such payment to all of the rights of recovery of Indemnitee (other
than against the Fund Indemnitors) with respect to any insurance policy, who
shall execute all papers required and take all action necessary to secure such
rights, including execution of such documents as are necessary to enable the
Corporation to bring suit to enforce such rights in accordance with the terms of
such insurance policy. The Corporation shall pay or reimburse all expenses
actually and reasonably incurred by Indemnitee in connection with such
subrogation.

 

(c) Except as provided in Section 6(d) below, the Corporation shall not be
liable under this Agreement to make any payment of amounts otherwise
indemnifiable hereunder (including, but not limited to, judgments, fines, ERISA
excise taxes or penalties, and amounts paid in settlement) if and to the extent
that Indemnitee has otherwise actually received such payment under this
Agreement or any insurance policy, contract, agreement or otherwise.

 

(d)        The Corporation hereby acknowledges that Indemnitee has certain
rights to indemnification, advancement of expenses and/or insurance provided by
Merck Global Health Innovation Fund, LLC and/or certain of its affiliates
(collectively, the “Fund Indemnitors”). The Corporation hereby agrees (i) that
it is the indemnitor of first resort (i.e., its obligations to Indemnitee are
primary and any obligation of the Fund Indemnitors to advance expenses or to
provide indemnification for the same expenses or liabilities incurred by
Indemnitee are secondary), (ii) that it shall be required to advance the full
amount of expenses incurred by Indemnitee and shall be liable for the full
amount of all expenses, judgments, penalties, fines and amounts paid in
settlement to the extent legally permitted and as required by the terms of this
Agreement and the Certificate of Incorporation or Bylaws of the Corporation (or
any other agreement between the Corporation and Indemnitee), without regard to
any rights Indemnitee may have against the Fund Indemnitors and (iii) that it
irrevocably waives, relinquishes and releases the Fund Indemnitors from any and
all claims against the Fund Indemnitors for contribution, subrogation or any
other recovery of any kind in respect thereof. The Corporation further agrees
that no advancement or payment by the Fund Indemnitors on behalf of Indemnitee
with respect to any claim for which Indemnitee has sought indemnification from
the Corporation shall affect the foregoing and the Fund Indemnitors shall have a
right of contribution and/or be subrogated to the extent of such advancement or
payment to all of the rights of recovery of Indemnitee against the Corporation.
The Corporation and Indemnitee agree that the Fund Indemnitors are express third
party beneficiaries of the terms of this Section 6(d).

 

6

 

 

Section 7. Certain Definitions. For purposes of this Agreement, the following
definitions shall apply:

 

(a) The term “action, suit or proceeding” shall be broadly construed and shall
include, without limitation, the investigation, preparation, prosecution,
defense, settlement, arbitration and appeal of, and the giving of testimony in,
any threatened, pending or completed claim, action, suit or proceeding, whether
civil, criminal, administrative or investigative.

 

(b) The term “by reason of the fact that Indemnitee is or was a director,
officer, employee or agent of the Corporation, or while serving as a director or
officer of the Corporation, is or was serving or has agreed to serve at the
request of the Corporation as a director, officer, employee or agent of another
corporation, partnership, joint venture, trust, employee benefit plan or other
enterprise” shall be broadly construed and shall include, without limitation,
any actual or alleged act or omission to act.

 

(c) The term “expenses” shall be broadly and reasonably construed and shall
include, without limitation, all direct and indirect costs of any type or nature
whatsoever (including, without limitation, all attorneys’ fees and related
disbursements, appeal bonds, other out-of-pocket costs and reasonable
compensation for time spent by Indemnitee for which Indemnitee is not otherwise
compensated by the Corporation or any third party (other than Fund
Indemnitors)), actually and reasonably incurred by Indemnitee in connection with
either the investigation, defense or appeal of a proceeding or establishing or
enforcing a right to indemnification under this Agreement, Section 145 of the
General Corporation Law of the State of Delaware or otherwise.

 

(d) The term “judgments, fines and amounts paid in settlement” shall be broadly
construed and shall include, without limitation, all direct and indirect
payments of any type or nature whatsoever (including, without limitation, all
penalties and amounts required to be forfeited or reimbursed to the
Corporation), as well as any penalties or excise taxes assessed on a person with
respect to an employee benefit plan.

 

(e) The term “Corporation” shall include, without limitation and in addition to
the resulting corporation, any constituent corporation (including any
constituent of a constituent) absorbed in a consolidation or merger which, if
its separate existence had continued, would have had power and authority to
indemnify its directors, officers, and employees or agents, so that any person
who is or was a director, officer, employee or agent of such constituent
corporation, or is or was serving at the request of such constituent corporation
as a director, officer, employee or agent of another corporation, partnership,
joint venture, trust, employee benefit plan or other enterprise, shall stand in
the same position under the provisions of this Agreement with respect to the
resulting or surviving corporation as he or she would have with respect to such
constituent corporation if its separate existence had continued.

 

7

 

 

(f) The term “other enterprises” shall include, without limitation, employee
benefit plans.

 

(g) The term “serving at the request of the Corporation” shall include, without
limitation, any service as a director, officer, employee or agent of the
Corporation which imposes duties on, or involves services by, such director,
officer, employee or agent with respect to an employee benefit plan, its
participants or beneficiaries.

 

(h) A person who acted in good faith and in a manner such person reasonably
believed to be in the interest of the participants and beneficiaries of an
employee benefit plan shall be deemed to have acted in a manner “not opposed to
the best interests of the Corporation” as referred to in this Agreement.

 

Section 8. Limitation on Indemnification. Notwithstanding any other provision
herein to the contrary, the Corporation shall not be obligated pursuant to this
Agreement:

 

(a) Claims Initiated by Indemnitee. To indemnify or advance expenses to
Indemnitee with respect to an action, suit or proceeding (or part thereof)
initiated by Indemnitee, except with respect to an action, suit or proceeding
brought to establish or enforce a right to indemnification (which shall be
governed by the provisions of Section 8(b) of this Agreement), unless such
action, suit or proceeding (or part thereof) was authorized or consented to by
the Board of Directors of the Corporation.

 

(b) Action for Indemnification. To indemnify Indemnitee for any expenses
incurred by Indemnitee with respect to any action, suit or proceeding instituted
by Indemnitee to enforce or interpret this Agreement, unless Indemnitee is
successful in establishing Indemnitee’s right to indemnification in such action,
suit or proceeding, in whole or in part, or unless and to the extent that the
court in such action, suit or proceeding shall determine that, despite
Indemnitee’s failure to establish their right to indemnification, Indemnitee is
entitled to indemnity for such expenses; provided, however, that nothing in this
Section 8(b) is intended to limit the Corporation’s obligation with respect to
the advancement of expenses to Indemnitee in connection with any such action,
suit or proceeding instituted by Indemnitee to enforce or interpret this
Agreement, as provided in Section 4 hereof.

 

(c) Section 16 Violations. To indemnify Indemnitee on account of any proceeding
with respect to which final judgment is rendered against Indemnitee for payment
or an accounting of profits arising from the purchase or sale by Indemnitee of
securities in violation of Section 16(b) of the Securities Exchange Act of 1934,
as amended, or any similar successor statute.

 

(d) Non-compete and Non-disclosure. To indemnify Indemnitee in connection with
proceedings or claims involving the enforcement of non-compete and/or
non-disclosure agreements or the non-compete and/or non-disclosure provisions of
employment, consulting or similar agreements the Indemnitee may be a party to
with the Corporation, or any subsidiary of the Corporation or any other
applicable foreign or domestic corporation, partnership, joint venture, trust or
other enterprise, if any.

 

8

 

 

Section 9. Certain Settlement Provisions. The Corporation shall have no
obligation to indemnify Indemnitee under this Agreement for amounts paid in
settlement of any action, suit or proceeding without the Corporation’s prior
written consent, which shall not be unreasonably withheld. The Corporation shall
not settle any action, suit or proceeding in any manner that would impose any
fine or other obligation on Indemnitee without Indemnitee’s prior written
consent, which shall not be unreasonably withheld.

 

Section 10. Savings Clause. If any provision or provisions of this Agreement
shall be invalidated on any ground by any court of competent jurisdiction, then
the Corporation shall nevertheless indemnify Indemnitee as to costs, charges and
expenses (including attorneys’ fees), judgments, fines and amounts paid in
settlement with respect to any action, suit or proceeding, whether civil,
criminal, administrative or investigative, including an action by or in the
right of the Corporation, to the full extent permitted by any applicable portion
of this Agreement that shall not have been invalidated and to the full extent
permitted by applicable law.

 

Section 11. Contribution. In order to provide for just and equitable
contribution in circumstances in which the indemnification provided for herein
is held by a court of competent jurisdiction to be unavailable to Indemnitee in
whole or in part, it is agreed that, in such event, the Corporation shall, to
the fullest extent permitted by law, contribute to the payment of Indemnitee’s
costs, charges and expenses (including attorneys’ fees), judgments, fines and
amounts paid in settlement with respect to any action, suit or proceeding,
whether civil, criminal, administrative or investigative, in an amount that is
just and equitable in the circumstances, taking into account, among other
things, contributions by other directors and officers of the Corporation or
others pursuant to indemnification agreements or otherwise; provided, that,
without limiting the generality of the foregoing, such contribution shall not be
required where such holding by the court is due to (i) the failure of Indemnitee
to meet the standard of conduct set forth in Section 1 hereof, or (ii) any
limitation on indemnification set forth in Section 6(c), 8 or 9 hereof.

 

Section 12. Form and Delivery of Communications. Any notice, request or other
communication required or permitted to be given to the parties under this
Agreement shall be in writing and either delivered in person or sent by
telecopy, telex, telegram, overnight mail or courier service, or certified or
registered mail, return receipt requested, postage prepaid, to the parties at
the following addresses (or at such other addresses for a party as shall be
specified by like notice):

 

If to the Corporation:

 

VirtualScopics, Inc.

350 Linden Oaks

Rochester, New York 14625

Attn: Molly Henderson, Chief Financial Officer

Facsimile: (585) 218-7350

 

If to Indemnitee:

 

David Rubin

c/o Merck Global Health Innovation Fund, LLC

One Merck Drive

Whitehouse Station, New Jersey 08889-0100

Facsimile: 908 735-1341

 

9

 

  

Section 13. Subsequent Legislation. If the General Corporation Law of Delaware
is amended after adoption of this Agreement to expand further the
indemnification permitted to directors or officers, then the Corporation shall
indemnify Indemnitee to the fullest extent permitted by the General Corporation
Law of Delaware, as so amended.

 

Section 14. Nonexclusivity. The provisions for indemnification and advancement
of expenses set forth in this Agreement shall not be deemed exclusive of any
other rights which Indemnitee may have under any provision of law, the
Corporation’s Certificate of Incorporation or Bylaws, in any court in which a
proceeding is brought, the vote of the Corporation’s stockholders or
disinterested directors, other agreements or otherwise, and Indemnitee’s rights
hereunder shall continue after Indemnitee has ceased acting as an agent of the
Corporation and shall inure to the benefit of the heirs, executors and
administrators of Indemnitee. However, no amendment or alteration of the
Corporation’s Certificate of Incorporation or Bylaws or any other agreement
shall adversely affect the rights provided to Indemnitee under this Agreement

 

Section 15. Enforcement. The Corporation shall be precluded from asserting in
any judicial proceeding that the procedures and presumptions of this Agreement
are not valid, binding and enforceable. The Corporation agrees that its
execution of this Agreement shall constitute a stipulation by which it shall be
irrevocably bound in any court of competent jurisdiction in which a proceeding
by Indemnitee for enforcement of his rights hereunder shall have been commenced,
continued or appealed, that its obligations set forth in this Agreement are
unique and special, and that failure of the Corporation to comply with the
provisions of this Agreement will cause irreparable and irremediable injury to
Indemnitee, for which a remedy at law will be inadequate. As a result, in
addition to any other right or remedy Indemnitee may have at law or in equity
with respect to breach of this Agreement, Indemnitee shall be entitled to
injunctive or mandatory relief directing specific performance by the Corporation
of its obligations under this Agreement.

 

Section 16. Interpretation of Agreement. It is understood that the parties
hereto intend this Agreement to be interpreted and enforced so as to provide
indemnification to Indemnitee to the fullest extent now or hereafter permitted
by law.

 

Section 17. Entire Agreement. This Agreement and the documents expressly
referred to herein constitute the entire agreement between the parties hereto
with respect to the matters covered hereby, and any other prior or
contemporaneous oral or written understandings or agreements with respect to the
matters covered hereby are expressly superceded by this Agreement.

 

Section 18. Modification and Waiver. No supplement, modification, waiver or
amendment of this Agreement shall be binding unless executed in writing by both
of the parties hereto. No waiver of any of the provisions of this Agreement
shall be deemed or shall constitute a waiver of any other provision hereof
(whether or not similar) nor shall such waiver constitute a continuing waiver.

 

10

 

 

Section 19. Successor and Assigns. All of the terms and provisions of this
Agreement shall be binding upon, shall inure to the benefit of and shall be
enforceable by the parties hereto and their respective successors, assigns,
heirs, executors, administrators and legal representatives. The Corporation
shall require and cause any direct or indirect successor (whether by purchase,
merger, consolidation or otherwise) to all or substantially all of the business
or assets of the Corporation, by written agreement in form and substance
reasonably satisfactory to Indemnitee, expressly to assume and agree to perform
this Agreement in the same manner and to the same extent that the Corporation
would be required to perform if no such succession had taken place.

 

Section 20. Service of Process and Venue. For purposes of any claims or
proceedings to enforce this agreement, the Corporation consents to the
jurisdiction and venue of any federal or state court of competent jurisdiction
in the states of Delaware and New York, and waives and agrees not to raise any
defense that any such court is an inconvenient forum or any similar claim.

 

Section 21. Supersedes Prior Agreement. This Agreement supercedes any prior
indemnification agreement between Indemnitee and the Corporation or its
predecessors.

 

Section 22. Governing Law. This Agreement shall be governed exclusively by and
construed according to the laws of the State of Delaware, as applied to
contracts between Delaware residents entered into and to be performed entirely
within Delaware. If a court of competent jurisdiction shall make a final
determination that the provisions of the law of any state other than Delaware
govern indemnification by the Corporation of its officers and directors, then
the indemnification provided under this Agreement shall in all instances be
enforceable to the fullest extent permitted under such law, notwithstanding any
provision of this Agreement to the contrary.

 

Section 23. Employment Rights. Nothing in this Agreement is intended to create
in Indemnitee any right to employment or continued employment.

 

[Remainder of page intentionally omitted]

 

11

 

 

Section 24. Counterparts. This Agreement may be executed in two or more
counterparts, each of which shall be deemed to be an original and all of which
together shall be deemed to be one and the same instrument, notwithstanding that
both parties are not signatories to the original or same counterpart.

 

Section 25. Headings. The section and subsection headings contained in this
Agreement are for reference purposes only and shall not affect in any way the
meaning or interpretation of this Agreement.

 

IN WITNESS WHEREOF, this Agreement has been duly executed and delivered to be
effective as of the date first above written.

 

  VirtualScopics, Inc.       By: /s/ Molly Henderson   Name: Molly Henderson  
Title: Chief Business and Financial Officer       By /s/ David Rubin   Name:
David Rubin

 

[Signature page to Director Indemnification Agreement]

 



12

